ATTACHMENT TO ADVISORY ACTION
Response to Arguments
Applicant's amendment filed on 03/16/22 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration. Specifically, claim 1 has been amended to recite "wherein the single-coat layer has a dry weight of less than 9 lbs per 3000 square feet” which corresponds to a modified claim 20. In the office action mailed 01/20/22, claim 20 was rejected using Kelly et al. in view of Fugitt et al. while claims 19, 21, 23-35, 27-29, and 32-37 were rejected using Kelly et al. alone, or alternatively, in view of Fugitt et al. Thus, in light of the new combination of references applicable against the present claims, the rejection of record would have to be reformatted addressing the new combination of references applicable against the independent claims. Further, the rejection of dependent claims would also have to be reformatted. Additionally, the claims have not been entered given that previously claim 20 required a dry weight of “at most about 9 pounds per 3000 square feet” while claim 19 now requires “a dry weight of less than 9 lbs per 3000 square feet” which changes the scope of the dry weight. Therefore, the amendment would require further consideration.
It is noted that even if the amendment were entered, the claims would not be allowable over the prior art of record for the following reasons:
Applicant argues that Kelly does not disclose or suggest a paperboard structure having a paperboard substrate with a single-coat layer having a dry weight of less than 9 lbs per 3000 square feet with a coating composition that includes a pigment blend including a low density organic pigment and a modified inorganic pigment, the modified inorganic including (1) modified clay, wherein at most about 25 percent of the modified clay has a particle size less than 
However, it is agreed Kelly does not teach dry weight which is why Fugitt is used to teach the claimed limitation. Further, Kelly does explicitly meet the amounts of modified clay and modified calcium carbonate, void volume, and Parker Print Surface smoothness as claimed. Applicant has not explained why Kelly does not meet these limitations.
Applicant argues that Kelly discloses a hollow polymeric pigment in terms of weight percentage whereas the claims of the present application are based on volume percentage. When converted to volume percentage, the disclosed composition of Kelly does not overlap with the composition as recited in Claim 19 of the present application.
However, applicant has not provided evidence, i.e. calculations, to support their position. 
Applicant argues that Fugitt demonstrates that it was only possibly to achieve sediment void volumes greater than 50 percent with hyperplaty Contour 1180 and XP6100 clays both highly processed and, thus, expensive pigments.
However, the fact remains Fugitt meets the claimed void volume. Further, the present claims do not exclude hyperplaty clays.
With respect to claim 20, Applicant argues that Fugitt discloses a much higher percentage of up to 60% of ground calcium carbonate having a particle size smaller than 2 microns.
However, note that while Fugitt does not disclose all the features of the present claimed invention, Fugitt is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely pigment blend having void volume as claimed, and in combination with the primary reference, discloses the presently claimed invention. It is noted the amount and size of ground calcium carbonate disclosed by Fugitt still meet the range presently claimed and therefore would result in smoothness as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787